DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 07/13/2022 has been entered – Claims 1, 10-11, 13, and 16 are amended and Claims 3-8 and 12 are cancelled. Claims 1-2, 9-11, and 13-20 remain pending in this application. 

The supplemental reply filed on 07/20/2022 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). 
The supplemental reply was not filed in sufficient time to be entered into the application before the Examiner considered the prior reply. Furthermore, the supplemental reply is not clearly limited to any of the following as set forth in MPEP § 714.03(a): 
Cancellation of a claim
Adoption of the Examiner’s suggestions
Placement of the application in condition of allowance
Reply to an Office requirement make after the first reply was filed
Correction of informalities (e.g. typographical errors)
Simplification of issues for appeal

The rejection of Claim 12 under 35 U.S.C. 112(b) as being indefinite as set forth previously in the Non-Final Office Action mailed 04/14/2022 is moot because the claim at issue is cancelled by Applicant’s amendment.

The rejections of Claims 1-19 under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) and Claim 20 under 35 U.S.C. 103 as being unpatentable over Tsai and further in view of Oh et al. (US 2012/0043546 A1) as set forth previously in the Non-Final Office Action mailed 04/14/2022 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The provisional rejection of Claims 1-9, 10-15, and 17-19 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 20 of copending Application No. 16/684,274 (reference application) as set forth previously in the Non-Final Office Action mailed 04/14/2022 is overcome by Applicant’s amendment.

Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 23-27 of the response with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant notes on Page 23 of the reply that the independent Claim 1 has been amended to recite that the moiety containing A11, Y11, and (R11)b11 is an imidazole-based carbene having up to three substituents and the moiety containing the ring A14, Y14, and (R14)b14 is a pyridine ring having up to four substituents. Applicant contends that the specific combination of the aforementioned features is not fairly taught or suggested by the prior art combination. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail in the previous Office Action and below, Tsai teaches Compound 66 which includes two imidazole rings rather than one imidazole and one pyridine as claimed. However, Tsai also suggests that in compounds according to their general formula, the rings A and D represented by the imidazole may be any 5- or 6-membered carbocyclic or heterocyclic ring (see [0016]) such as a pyridine ring (see [0024]). Furthermore, Tsai teaches exemplary compounds according to the general formula having an asymmetric structure wherein the ring A is an imidazole and the ring D is a pyridine (see, for example, Compounds 70 & 71 on Pg. 20). Therefore, provided the general formula and the teachings of Tsai, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify Compound 66 by substituting the imidazole corresponding to ring D for a pyridine ring because Tsai suggests that the ring D may be selected as such. See MPEP § 2143(B). 
Applicant’s Argument – Applicant argues on Pages 23-26 of the reply that organometallic compounds according to the instant claims present unexpected and superior properties than those of the related art. Applicant’s arguments hinge on the comparison of the instant BD1 to Comparative Examples 1 through 4 (which were previously presented in Table 1 of the instant specification) and Comparative Example 5 which is based on Compound 66 of the Tsai reference. Applicant asserts that Compound BD1 provides superior results when used as a dopant in a light emitting device in terms of driving voltage, current efficiency, and device lifespan when compared to said comparative examples. 
Examiner’s Response – Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support, and (iii) the results must truly be unexpected. See MPEP § 716.02. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The burden rests with Applicant to establish the results are unexpected and significant. See MPEP § 716.02(b).
Examiner’s Response – First, concerning Applicant’s arguments as they rely on Comparative Examples 1 through 4, it is the Examiner’s position that comparison is not made to the closest prior art. As outlined in the previous rejection and below, the prior art compound is Tsai’s Compound 66. The structures of compounds C1 to C4 used in Comparative Examples 1 through 4 are significantly different than that of Tsai’s Compound 66 (see below). Accordingly, the data obtained therefrom is considered insufficient to establish nonobviousness of the claimed compound as exemplified by Compound BD1 in Example 1. 

    PNG
    media_image1.png
    168
    606
    media_image1.png
    Greyscale
 
**comparative (above) vs inventive (below)**

    PNG
    media_image2.png
    198
    347
    media_image2.png
    Greyscale


Examiner’s Response – Second, concerning Applicant’s arguments as they rely on Comparative Example 5, it is noted that said data (which is based on Tsai’s Compound 66) was not presented in the specification as originally filed and therefore should be submitted affidavit or declaration under 37 CFR 1.132. Accordingly, the comparison of Example 1 (Compound BD1) and Comparative Example 5 in the remarks is an insufficient basis for the traversal of the obviousness rejection. A showing of unexpected results must be based on evidence, not argument or speculation. Arguments of counsel cannot take the place of factually supported objective evidence. See MPEP § 2145.
Applicant’s Argument – Concerning the dependent Claim 20, Applicant argues on Pages 26-27 of the reply that the claim at issue is patentable over the cited art by virtue of its dependency from Claim 1 discussed above. 
Examiner’s Response – Applicant has not provided additional, specific arguments with respect to this rejection and therefore, for the reasons outlined in detail above, this is not found persuasive. 
















Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 10, the instant claim recites the limitation wherein the groups represented by A15/X11/A16, A17/X12/A18, and A19/X13/A20 are represented by Formulae 10-1, 11-1, and 12-1 respectively. Said Formulae are reproduced below. 


    PNG
    media_image3.png
    129
    604
    media_image3.png
    Greyscale


As seen in the above structures, each of the groups X11 – X13 are single bonds and each of the rings corresponding to A15 – A20 are benzene rings. However, the parent Claim 1 also recites the limitations wherein “X11 to X13 are each a single bond” and wherein “ring A15 to ring A20 are each a benzene group.” Accordingly, Claim 10 is considered to be of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


















Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 9-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1).
Regarding Claims 1-2, 9-11, and 13-15, Tsai teaches phosphorescent platinum complexes for use in OLED devices (see Abstract). Tsai teaches that their inventive compounds, which contain three 6-membered metallocene units, have particularly desirable properties such as small HOMO-LUMO energy gaps and high triplet energies (see [0051]). Tsai teaches exemplary complexes according to said Formula including Compound 66 which is reproduced below (see Pg. 18).  

Tsai General Formula: 
    PNG
    media_image4.png
    222
    228
    media_image4.png
    Greyscale
 Compound 66: 
    PNG
    media_image5.png
    288
    534
    media_image5.png
    Greyscale


	Compound 66 is not a compound according to the instant claims because it includes an oxygen linking group rather than a fused ring linking group represented by X12 and the rings A17 & A18 of Formula 1-1 and because the ring corresponding to A14 is an imidazole ring rather than a pyridine ring. However, note that Compound 66 is a complex according to Tsai’s general formula above wherein the linking group L2 may be O (as seen in Compound 66) or a divalent group such as CRR’ (see [0016]). Tsai also teaches exemplary complexes wherein the group represented by L2 is CRR’ or, more specifically, a fluorene group (see, for example, Compounds 85 to 87 on Pg. 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the O linking group in Compound 66 for a CRR’ linking group because Tsai suggests that the variable L2 may be selected as such. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the OLEDs of Tsai and would possess the benefits as described above suggested by Tsai. See MPEP § 2143(B). 
Likewise, it would have been obvious to one of ordinary skill in the art to select a group CRR’ in the above modification as it would have been a choice from a finite number of identified, predictable solutions of a group suitable as L2. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Tsai’s general formula having the benefits taught by Tsai in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). Regarding the specific identity of the CRR’ group, it also would have been obvious to select a fluorene group as Tsai suggests such a group is a preferred CRR’ linking group for the L2 position (see Compounds 85 to 87).
Concerning the identity of the ring corresponding to A14, Compound 66 is a compound according to Tsai’s general formula wherein the rings A and D represented by the imidazole may be any 5- or 6-membered carbocyclic or heterocyclic ring (see [0016]). More specifically, Tsai teaches exemplary subformulae in which the rings A and D are represented by rings other than an imidazole such as a pyridine (see [0024]). Furthermore, Tsai teaches exemplary compounds according to the general formula having an asymmetric structure wherein the ring A is an imidazole and the ring D is a pyridine (see, for example, Compounds 70 & 71 on Pg. 20). 
Therefore, provided the general formula and the teachings of Tsai, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify Compound 66 by substituting the imidazole corresponding to ring D for a pyridine ring because Tsai suggests that the ring D may be selected as such. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the OLEDs of Tsai and would possess the benefits suggested by Tsai. See MPEP § 2143(B). Likewise, it would have been obvious to one of ordinary skill in the art to select a pyridine in the above modification as it would have been a choice from a finite number of identified, predictable solutions of a ring suitable of the ring D. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Tsai’s general formula having the benefits taught by Tsai in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
The above modifications would yield the following compound, referred to herein as Compound 66-MOD’ and reproduced below for comparison to Formulae 1 & 1-1 of the instant claim(s). 

Instant: 
    PNG
    media_image6.png
    615
    595
    media_image6.png
    Greyscale
   66-MOD’: 
    PNG
    media_image7.png
    346
    418
    media_image7.png
    Greyscale


	As seen from the structures above, Tsai’s 66-MOD’ meets each of the following limitations of the instant claims: 
M11 is Pt
L11 is a ligand according to Formula 1-1 & n11 is 1
n12 is 0
X11 to X13 are each independently single bonds 
A15 to A20 are each independently a benzene group
b15-b20 are each 1 & R15-R20 are each hydrogen
T11 to T14 are each independently single bonds 
Y11 to Y13 are each independently C
Y14 is N
A12 & A13 are each independently a benzene group
b12-b13 are each 1 & R12-R13 are each hydrogen 
A11 is a group represented by Formula 3-11 wherein R11a-R11b are each hydrogen and R11c is an unsubstituted C1 alkyl group (a methyl)

    PNG
    media_image8.png
    160
    74
    media_image8.png
    Greyscale

A14 is a group represented by Formula 3-41 wherein R14a-R14d are each hydrogen

    PNG
    media_image8.png
    160
    74
    media_image8.png
    Greyscale

*1 to *4 represent binding sites to M11
* and *’ represent binding sites to neighboring atoms 
L12 and Q1-Q3 are not required to be present 

Regarding Claim 16, Tsai teaches the modified organometallic Compound 66-MOD’ according to Claim 1 above. As seen from the structures below, Compound 66-MOD’ is equivalent to Compound BD1 of Claim 16. 

Instant: 
    PNG
    media_image9.png
    225
    231
    media_image9.png
    Greyscale
   66-MOD: 
    PNG
    media_image7.png
    346
    418
    media_image7.png
    Greyscale


Regarding Claims 17 and 19, Tsai teaches the modified organometallic Compound 66-MOD’ according to Claim 1 above which is a compound according to Tsai’s general formula. Tsai also teaches organic light emitting devices comprising an anode (first electrode), a cathode (second electrode), and an organic layer disposed between the anode and the cathode wherein said organic layer includes a compound according to said general formula (see [0027]). More specifically, Tsai suggests that the organic layer comprises an emissive layer which includes the compound according to said general formula (see [0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the OLED described by Tsai using Compound 66-MOD’ in the emissive layer. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective functions or properties after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A). 

Regarding Claim 18, Tsai teaches the organic light-emitting device according to Claim 17 above wherein the first electrode in an anode and the second electrode is a cathode. Tsai also suggests that the organic layer of the OLEDs according to their invention may further include a hole transport region including hole injection, hole transport, and electron blocking layers (see [0040]). Likewise, Tsai suggests that the organic layer may further include an electron transport region including hole blocking, electron transport, and electron injection layers (see [0040]). It would have been obvious to modify the organic layer in the device according to Claim 17 above by adding the hole transport and electron transport regions described above because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective functions or properties after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1), as applied to Claim 17 above, and further in view of Oh et al. (US 2012/0043546 A1).
Regarding Claim 20, Tsai teaches the organic light-emitting device according to Claim 17 above. Tsai suggests that their OLED may be incorporated into a wide variety of consumer products including displays (see [0046]) but Tsai does not explicitly teach the structure of said displays as being an apparatus comprising a thin-film transistor and said OLED therein. 
However, Oh teaches organic light-emitting display devices including a thin-film transistor and an organic light-emitting device (see [0042]). More specifically, Oh teaches that the TFT includes a source electrode 216a, a drain electrode 216b, and an activation layer 211 (see [0058] & Figure 7). An organic light-emitting device is included in the display and includes a pixel electrode 418 which is connected to one of the source and drain electrodes (216a/b) and an intermediate layer 420 (see [0062]). Oh suggests that the intermediate layer 420 may include an emissive layer as well as additional layers such as hole transport/injection layers and electron transport/injection layers (see [0080]-[0081]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to utilize the OLED of Tsai according to Claim 17 above in the display apparatus of Oh. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective functions or properties after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A). 
	Concerning the connection of the OLED to the source/drain electrode, Oh suggests that the pixel electrode 418 (which is connected to one of the source and drain electrodes (216a/b)) may be either the anode or the cathode of the EL device (see [0083]). It would have been obvious to one of ordinary skill in the art before the filing date of the claim invention to select the anode (i.e. the first electrode) of the OLED as the pixel electrode because it would have been a choice from a finite number of identified, predictable solutions for the electrode used as the pixel electrode which is within the ambit of one of ordinary skill in the art.  See MPEP § 2143(E).





















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789